Citation Nr: 1416035	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from November 1968 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2009, a Board hearing was held at the RO before a Veteran's Law Judge (VLJ), Steven Keller.  A transcript of the hearing is of record.   He later became the Acting Chairman of the Board, and as a result, was not permitted to consider appeals as an individual VLJ.  The Board also notes that he has since retired.  The Veteran was asked in a May 2012 letter if he desired another Board hearing before a different VLJ before his case was reassigned.  He was also informed that if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  To date, the Board has not received a response from the Veteran and will thus proceed with adjudication of his appeal.  

In July 2012 the Board reopened and remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that VA treatment records dated in 1996 and dated from June 2005 to September 2012 have been obtained and associated with the claims file.  In the June 2005 VA treatment record it was noted that the Veteran presented for routine follow-up.  As it is unclear whether complete VA treatment records have been obtained and associated with the claims file, the Board finds it necessary to remand the claim for additional attempts to obtain complete VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Records associated with the claims file also indicate that the Veteran was granted Supplemental Security Income (SSI) benefits in the early 1990's.  An award letter reveals that an Administrative Law Judge approved the Veteran's case in September 1994.  However, review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Pursuant to the Board's July 2012 remand, the Veteran was afforded a VA medical examination in August 2012.  The Veteran was noted to be diagnosed with post laminectomy syndrome.  The examiner reported that the Veteran's medical history included chronic low back pain since 1969.  The Veteran was noted to have developed a radicular component in 1992 and had a laminectomy.  The Veteran was involved in a motor vehicle accident with a resultant increase in his symptoms.  The Veteran was reported to have been involved in a bus accident in 1989 while working for VA.  After physical examination the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran has been diagnosed with status post L3-L4 hemilaminectomy, and records do not establish a link between that condition and military service.  The examiner continued to indicate that in his medical opinion the Veteran has not presented any new or appreciable evidence to establish such a link, nor does current examination establish such a link.

The examiner did not discuss the Veteran's in-service spine complaints and treatment, and thus, the Board finds the rationale provided to be inadequate.  As such, the Board finds the examination to be inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim is remanded for the Veteran to be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran that are dated prior to June 2005 and since September 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any low back disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability found to be present is related to or had its onset during service, including the Veteran's noted complaints and treatment for back pain in service.  The rationale for all opinions expressed should be provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

